 



EXHIBIT 10.15
Execution Copy
POST-RETIREMENT MEDICAL BENEFITS COVERAGE AGREEMENT
     THIS POST-RETIREMENT MEDICAL BENEFITS COVERAGE AGREEMENT (this “Agreement”)
is made and entered into by and between VCA Antech, Inc., a Delaware corporation
(the “Company”), and Robert L. Antin, an individual (“Antin”) on the date or
dates shown opposite their signatures below, to be effective as of December 27,
2007, the date on which the Compensation Committee of the Board of Directors
approved the Agreement.
RECITALS
     WHEREAS, Antin has been an officer of the Company since its initial
formation over 20 years ago, and the Company is indebted to Antin’s
contributions to the Company; and
     WHEREAS, the Company and Antin desire that the Company continue to provide
medical benefits coverage to Antin and his family members after his retirement
from the Company.
AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing recitals and the terms,
covenants and conditions contained herein, the parties hereto agree as follows:
     1. Continuing Medical Benefits Coverage.
          1.1. Following termination of Antin’s position as an employee of the
Company, at Antin’s option, the Company shall continue to provide medical
benefits coverage for Antin and his family (for all purposes of this agreement,
references to family or spouse shall include a registered domestic partner) from
the date of Antin’s termination of employment until the last to occur of (a)
Antin’s death, (b) the death of Antin’s spouse, or (c) the end of the year in
which occurs the attainment of age 25 by each of Antin’s children; provided,
however, that medical benefit coverage for each of Antin’s children shall cease
upon the end of the year in which such child’s 25th birthday occurs (unless such
child is disabled, in which case coverage shall continue), if earlier. Such
medical benefits coverage shall be at least as favorable as the most favorable
level, type and basis of medical coverage provided to Antin and his family at
any time within five years before termination of Antin’s employment with the
Company. Upon Antin’s eligibility for Medicare (or a similar program), Antin
shall have the option, but not the obligation, to enroll in Medicare (or such
similar program). If Antin or any eligible family member elects to enroll in
such program, then the Company’s obligation hereunder to such enrolled person
shall be limited thereafter to providing Medicare supplementary coverage, Lloyds
policy and Executive Edge Medical Reimbursement Insurance or substantially
similar policies.
          1.2. The Company shall provide the medical benefits coverage described
in Section 1.1 through the Company-sponsored medical plans (including Executive
Edge Medical Reimbursement Insurance or a substantially similar policy);
provided that if the Company is

 



--------------------------------------------------------------------------------



 



unable to do so, then the Company shall secure similar individual health
insurance policies providing comparable benefits for Antin and his family. If,
however, the Company fails to secure such similar health insurance policies,
then Antin shall be entitled to obtain similar individual health insurance
policies providing comparable benefits for him and his family, and the Company
shall reimburse Antin for the cost of such policies upon Antin’s submission of
proof of his prior payment of the premiums for such policies.
          1.3. Antin’s election to continue medical benefits coverage under this
Agreement is an alternative to statutory continuation coverage rights provided
by the Consolidated Omnibus Reconciliation Act of 1985 (COBRA), and shall cause
such statutory rights to permanently expire.
     2. Code Section 409A Tax Gross-Up. If, by reason of a failure of any
provision of this Agreement to comply with Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), the continuation of medical benefits
coverage provided in Section 1 hereof is subject to taxation under Code
Section 409A(a)(1), then the Company shall pay to Antin an additional payment
(the “Gross-Up Payment”) equal to all federal, state and local taxes incurred by
Antin as a result of compensation paid or made available to Antin by the
Company, including the amount of additional taxes imposed due to the Company’s
payment of the initial taxes and interest under Code Section 409A. The Company
shall pay the entire Gross-Up Payment by the end of Antin’s taxable year next
following his taxable year in which Antin remits the related taxes.
     3. Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties relating to the subject matter hereof, and cannot
be changed or terminated except in writing signed by both Antin and the Company.
     4. Notices. All notices, requests and other communications (collectively,
“Notices”) given pursuant to this Agreement shall be in writing, and shall be
delivered by facsimile transmission with a copy delivered by personal service or
by United States first class, registered or certified mail (return receipt
requested), postage prepaid, addressed to the party at the address set forth
below:

     
If to the Company:
  VCA Antech, Inc.
 
  12401 West Olympic Boulevard
 
  Los Angeles, CA 90064-1022
 
  Attention: Board of Directors
 
  Facsimile No.: (310) 571-6701
 
   
If to Antin:
  Robert L. Antin
 
  12401 West Olympic Boulevard
 
  Los Angeles, CA 90064-1022
 
  or
 
  the Executive’s address in the Company’s personnel records

2



--------------------------------------------------------------------------------



 



     5. Governing Law. Except to the extent governed by the Employee Retirement
Income Security Act of 1974, as amended, this Agreement shall be governed by and
construed in accordance with the laws of the state of California, without regard
to its conflict of laws provisions.
     6. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be considered to be an original, and all such
executed counterparts shall together constitute one Agreement.
     7. Severable Provisions. The provisions of this Agreement are severable,
and if any one or more provisions are determined to be judicially unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
     8. Successors and Assigns. This Agreement and all obligations and benefits
of Antin and the Company hereunder shall bind and inure to the benefit of Antin
and the Company, their respective affiliates, and their respective successors
and assigns.
     9. Amendments and Waivers. No amendment or waiver of any term or provision
of this Agreement shall be effective unless made in writing. Any written
amendment or waiver shall be effective only in the instance given and then only
with respect to the specific term or provision (or portion thereof) of this
Agreement to which it expressly relates, and shall not be deemed or construed to
constitute a waiver of any other term or provision (or portion thereof) waived
in any other instance. The failure by either party to enforce any rights
hereunder shall not be construed as a waiver of any rights of such party.
     10. Title and Headings. The titles and headings contained in this Agreement
are included for convenience only and form no part of the agreement between the
parties.
[Remainder of page is intentionally blank]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has signed this Agreement on the
date opposite their signature below.

                  THE “COMPANY”
VCA ANTECH, INC.    
 
           
Dated: February 25, 2008
  By:   /s/ Tomas W. Fuller    
 
     
 
   
 
           
 
  Its:   Chief Financial Officer and Vice President    
 
                ACCEPTED AND AGREED TO:    
 
           
Dated: February 25, 2008
  /s/ Robert L. Antin                   Robert L. Antin, in his individual
capacity    

4